DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,708,859.  This is a statutory double patenting rejection.
Claim 1 of the pending application is the same as claim 1 of U.S. Patent No. 10,708,859.
Claim 2 of the pending application is the same as claim 2 of U.S. Patent No. 10,708,859.
Claim 3 of the pending application is the same as claim 3 of U.S. Patent No. 10,708,859.
Claim 4 of the pending application is the same as claim 4 of U.S. Patent No. 10,708,859.
Claim 5 of the pending application is the same as claim 5 of U.S. Patent No. 10,708,859.
Claim 6 of the pending application is the same as claim 6 of U.S. Patent No. 10,708,859.
Claim 7 of the pending application is the same as claim 7 of U.S. Patent No. 10,708,859.
Claim 8 of the pending application is the same as claim 8 of U.S. Patent No. 10,708,859.

Claim 10 of the pending application is the same as claim 10 of U.S. Patent No. 10,708,859.
Claim 11 of the pending application is the same as claim 11 of U.S. Patent No. 10,708,859.
Claim 12 of the pending application is the same as claim 12 of U.S. Patent No. 10,708,859.
Claim 13 of the pending application is the same as claim 13 of U.S. Patent No. 10,708,859.
Claim 14 of the pending application is the same as claim 14 of U.S. Patent No. 10,708,859.
Claim 15 of the pending application is the same as claim 15 of U.S. Patent No. 10,708,859.
Claim 16 of the pending application is the same as claim 16 of U.S. Patent No. 10,708,859.
Claim 17 of the pending application is the same as claim 17 of U.S. Patent No. 10,708,859.
Claim 18 of the pending application is the same as claim 18 of U.S. Patent No. 10,708,859.
Claim 19 of the pending application is the same as claim 19 of U.S. Patent No. 10,708,859.
Claim 20 of the pending application is the same as claim 20 of U.S. Patent No. 10,708,859.
Allowable Subject Matter
Claims 1-20 are allowed (pending double patenting rejection above).
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8, 14:
U.S. Publication No. 2013/0077546 to Liu et al disclose in Figures 1-5 an integrated circuit (components of client device 303 are integrated circuits) comprising:
An input (COM module 352) configured to communicatively receive:
A first beacon frame (first beacon frame 211), the first beacon frame including a first indication (first DTIM message 220 in IE 222D) of a first data transmission.
A second beacon frame (second beacon frames 211), the second beacon frame including a second indication (second DTIM message 220 in IE 222D) of a second data transmission.  Client device 303 receives beacon frames 211, which can include a first beacon frame 211 and a second beacon frame 
…
A controller (PMM 357 and DTIM 358) coupled to the input and configured to: 
Compare the first and second beacon frames to determine a plurality of bytes (IE 222A-IE 222C, which are made up of bytes since a beacon is made up of bits; Section 0026; refer also to Liu et al below) that is present in the first and second of beacon frames.
…
…provide a signal indicating a low power mode (signal to PMM 357 to enter client device 303 into a low power mode in which client device 303 does not receive transmissions).
…provide a signal indicating a wake mode (signal to PMM 357 to allow client device 303 to remain in wake mode in which client device 303 can receive transmissions)…  DPM 350 receives a header 210 of a beacon frame 211, then receives IE 222A, 222B, 222C of beacon frame 211, and then receives IE 222D of beacon frame 211.  DTIM module 358 determines from the DTIM message 220 in IE 222D whether data for client device 303 is forthcoming from access point 301.  If the DTIM message 220 indicates that data is not forthcoming from access point 301, DTIM module 358 signals to PMM 357 to enter client device 303 into low power mode in which client device 303 does not receive data from access point 301.  PMM 357 may turn off COM module 352 or disconnect COM module 352 from power source 356 so that client device 303 cannot receive data from access point 301.  If the DTIM message 220 indicates that data is forthcoming from access point 301, DTIM module 358 signals to PMM 357 to allow client device 303 to remain in wake mode to receive the forthcoming data.  Refer to Sections 0016-0078.
a plurality of bytes that is present in the first and second beacon frames; ...provide a signal indicating a wake mode before transmission of the plurality of bytes in a subsequent beacon frame transmission.
U.S. Patent No. 9,137,823 to Liu et al (‘823) disclose in Figures 1-4, 13, 14, 17 that an AP transmits to stations beacon frames that are each made up of a plurality of bytes (claimed “plurality of bytes”) and each include fields such as a TIM and/or DTIM.  A TIM indicates when buffered unicast, broadcast and multicast data is to be transmitted from AP to the stations.  A DTIM is a special TIM which indicates indicate buffered unicast, multicast and/or broadcast data information and signals that the buffered multicast data and/or broadcast data is to be transmitted subsequent to beacons that carry the DTIM.  In a beacon, the DTIM count field 112 indicates how many beacon frames, including a current beacon frame, are to occur before a next DTIM.   The DTIM count 112 indicates when stations should transition to the active mode to receive multicast and/or broadcast data by indicating a number of DTIMs until the stations should wake up.  All stations transition to the active mode prior to a DTIM.  The groups of stations for which AP has data to send may remain in the active mode to receive multicast and/or broadcast data or may return to the standby mode and awake prior to the appropriate DTIM.  So, AP uses the beacon to indicate prior to which DTIMs each group of stations should transition to the active mode and listen for and receive multicast and/or broadcast data (claimed “provide a signal indicating a wake mode before transmission of the plurality of bytes in a subsequent beacon frame transmission”).  Refer to Column 1 lines 30-64, Column 4 line 34 to Column 8 line 59, Column 18 line 60 to Column 19 line 54, Column 20 line 66 to Column 22 line 4, Column 23 line 50 to Column 24 line 63.  

However, none of the prior art disclose the limitations “an integrated circuit comprising: an input configured to communicatively receive: a first beacon frame, the first beacon frame including a a third beacon frame including an indicator of available data transmissions; a controller coupled to the input and configured to: compare first and second beacon frames to determine a plurality of bytes that is present in the first and second beacon frames; determine whether the received third beacon frame includes the determined plurality of bytes; if the received third beacon frame does not include the determined plurality of bytes, provide a signal indicating a low power mode; and if the received third beacon frame includes the determined plurality of bytes, provide a signal indicating a wake mode before transmission of the plurality of bytes in a subsequent beacon frame transmission” and can be logically combined with Liu et al and Liu et al (‘823).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20150365885 to Yang et al disclose in Figures 1-12 a method of sending, by an AP, a MID of a multicast group to a STA, where the multicast group has one or more MIDs, and each MID corresponds to one multicast group and a receiving period of a STA in the multicast group; sending, by the AP, a DTIM beacon frame to the STA, where the DTIM beacon frame includes the MID and is used for indicating a multicast group that has multicast information to be sent to the STA.  Refer to Sections 0058-0249.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
August 16, 2021